         2:20-cr-20047-MMM-EIL # 38 Page 1 of 2
      Case: 20-2303    Document: 00713675330                              Filed: 09/03/2020       Pages:
                                                                                                                E-FILED
                                                                                                           2 11:29:15 AM
                                                                             Thursday, 03 September,   2020
                                                                                           Clerk, U.S. District Court, ILCD

      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                       Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                             Phone: (312) 435-5850
             Chicago, Illinois 60604                                                   www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 September 3, 2020


To:            Shig Yasunaga
               UNITED STATES DISTRICT COURT
               Central District of Illinois
               U.S. Courthouse
               Urbana , IL 61802-3369


                                         UNITED STATES OF AMERICA,
                                         Plaintiff - Appellee

 No. 20-2303                             v.

                                         SHAMAR BETTS,
                                         Defendant - Appellant

  Originating Case Information:

 District Court No: 2:20-cr-20047-MMM-EIL-1
 Central District of Illinois
 District Judge Michael M. Mihm
Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  RECORD ON APPEAL STATUS:                                       No record to be returned




 This notice sent to:

 []            United States Marshal                             [x]     United States Probation Officer
        2:20-cr-20047-MMM-EIL # 38 Page 2 of 2
     Case: 20-2303    Document: 00713675330                        Filed: 09/03/2020         Pages: 2



  NOTE TO COUNSEL:
  If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
  to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
  will be disposed of.

  Please acknowledge receipt of these documents on the enclosed copy of this notice.

                             -----------------------------------




   Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
   Seventh Circuit.

   Date:                                                Received by:
9/3/2020                                                                      s/V Haynes
   _________________________                            ____________________________________




   form name: c7_Mandate(form ID: 135)
